Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Farm Bureau County Mutual Insurance                   Appeal from the County Court at Law of
Company, Appellant                                    Lamar County, Texas (Tr. Ct. No. 82106).
                                                      Memorandum Opinion delivered by Justice
No. 06-14-00002-CV          v.                        Moseley, Chief Justice Morriss and Justice
                                                      Carter participating.
Cristil Rogers, Appellee



        As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
        We further order that the appellant, Farm Bureau County Mutual Insurance Company,
pay all costs of this appeal.
                                                      RENDERED FEBRUARY 26, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk